DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response to the Election/Restriction was received on 12/15/21. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action.
Election/Restrictions
Applicant’s election of 1-16 in the reply filed on 12/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement of claim 17, the election has been treated as an election without traverse (MPEP § 818.01(a)). Specifically, claim 17-19 is a combination of sub combination of claim 1, since there are two combinations, claim 17-19 to a fuel cell and claim 2 to a membrane Applicant has elected claims 1-16, which includes a membrane and claim 17-19 are to a fuel cell, the claims of 17-19 remains withdrawn.  

Information Disclosure Statement

There is no information disclosure statement provided..
Drawings
The drawings submitted on 2/12/2020 was received and considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 8-10 is/are rejected under 35 U.S.C. 102  as being anticipated by Lee et al .(Robust Hydroxide Ion Conducting Poly(biphenyl alkylenes)s for Alkaline Fuel Cell Membranes)
Regarding claim 1, the Lee et al. reference discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group (Fig. 3a).  
Regarding claim 2, the Lee et al reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 (Abstract).  
Regarding claim 5, the Lee et al. reference discloses a first layer of anion exchange polymer as described in claim 1 and having a first backbone, first molecular weight and first functional group (Fig. 3 structure denoted by x subscript or backbone) and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group (Fig. 3, structure denoted by subscript y or side chain, respectively) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group.  
Regarding claim 8, the Lee et al. reference discloses the first layer of anion exchange polymer has meta-poly(triphenylene) or para-poly(triphenylene) backbone (denoted by x subscript).  
Regarding claim 9, the Lee et al. reference discloses the second layer of anion exchange polymer has para-poly(triphenylene), or ortho-poly(triphenylene) backbone (denoted by y subscript).  
Regarding claim 10, the Lee et al. reference discloses the first layer of anion exchange polymer has trimethylammonium or piperidinium function groups.  
Claim(s) 3, 4,  and 6 is/are rejected under 35 U.S.C. 102  as being anticipated by Lee et al .(Robust Hydroxide Ion Conducting Poly(biphenyl alkylenes)s for Alkaline Fuel Cell Membranes) as evidence by Gjoka et al. (US Publication 2012/0118816). 
Regarding claims 3, 4 and 6, the Lee et al. reference discloses the anion exchange membrane further comprise Teflon for support. As evidence by the Gjoka et al. reference Teflon are microporous PTFE membrane (Gjoka:[0096]. 




 
Claim(s) 1, 2, 5, 8, 10 is/are rejected under 35 U.S.C. 102  as being anticipated by Lee et al. (Poly(terphenylene Anion Exchange Membranes: The Effect of Backbone Structure on Morphology and Membrane Property, herein referred to as Lee’ et al.) reference.
Regarding claim 1, the Lee’ et al. reference discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group (p-TPN1 and m-TPN1, with quaternary ammonium side chain being hydroxide conductive).  
Regarding claim 2, the Lee’ et al. reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 (Abstract).  
Regarding claim 5, the Lee’ et al. reference discloses a first layer of anion exchange polymer as described in claim 1 and having a first backbone, first molecular weight and first functional group (backbone of p-TPN1 and m-TPN1 with functional group)  and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group (the R group attached with functional group) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group (the polymers are capable of having a hydrophobic phase and a hydrophilic phase separation).  
Regarding claim 8, the Lee’ et al. reference discloses the first layer of anion exchange polymer has meta-poly(triphenylene) or para-poly(triphenylene) backbone (p-TPN1 or m-TPN1).  
Regarding claim 10, the Lee’ et al. reference discloses the first layer of anion exchange polymer has trimethylammonium or piperidinium function groups.  

Claim(s) 1, 2, 5, 8-10 is/are rejected under 35 U.S.C. 102  as being anticipated by Noh et al. (Molecular Engineering of Hydroxide Conducting Polymers for Anion Exchange Membranes in Electrochemical Energy Conversion Technology).
Regarding claim 1, the Noh et al. reference discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group (TPN1, FLN-m).  
Regarding claim 2, the Noh et al reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 (Fig.1).  
Regarding claim 5, Noh et al. reference discloses a first layer of anion exchange polymer as described in claim 1 and having a first backbone, first molecular weight and first functional group (Abstract Figure, component denoted by subscript m or FLN-m denoted by subscript m) and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group (Abstract Figure, component denoted by subscript n or FLN-m denoted by subscript n) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group (the different layers can be seen in Fig. 1).  
Regarding claim 8, the Noh et al. reference discloses the first layer of anion exchange polymer has meta-poly(triphenylene) or para-poly(triphenylene) backbone (FLN-m denoted by m subscript).  
Regarding claim 9, the Noh et al. reference discloses the second layer of anion exchange polymer has or ortho-poly(triphenylene) backbone (FLN-m denoted by n subscript).  
Regarding claim 10, the Noh et al. reference discloses the first layer of anion exchange polymer has trimethylammonium or piperidinium function groups (m-TPN1, p-TPN1 or FLN-m).  

Claim(s) 1, 2, 5, 8-10 is/are rejected under 35 U.S.C. 102  as being anticipated by Yan et al. (WO2019/068051).
Regarding claim 1, the Yan et al. reference discloses an anion exchange polymer comprising aryl ether linkage free polyarylenes comprising aromatic/polyaromatic rings in a polymer backbone and a tethered alkyl quaternary ammonium hydroxide side group ([0108], product).  
Regarding claim 2, the Yan et al reference discloses an anion exchange membrane comprising the anion exchange polymer as described in claim 1 ([002]).  
Regarding claim 3, the Yan et al. reference discloses further comprising microporous support scaffold ([0024]).
Regarding claim 4, the Yan et al. reference discloses the microporous support scaffold is selected from the group of microporous polyethylene, polypropylene and polytetrafluorethylene ([0130]).

Regarding claim 5, the Yan et al. reference discloses a first layer of anion exchange polymer as described in claim 1 and having a first backbone, first molecular weight and first functional group ([0108] one denoted by x or 100-x) and a second layer of anion exchange polymer as described in claim 1 and having a second backbone, second molecular weight and second functional group ([0108] the other denoted by x or 100-x) and wherein at least one of the second backbone, second molecular weight and second functional group are different than the first backbone, first molecular weight and first functional group.  
Regarding claim 6, the Yan et al. reference discloses further comprising microporous support scaffold ([0024]).

Regarding claim 8, the Yan et al. reference discloses the first layer of anion exchange polymer has meta-poly(triphenylene) or para-poly(triphenylene) backbone ([0108], denoted by x subscript).  
Regarding claim 9, the Yan et al. reference discloses the second layer of anion exchange polymer has para-poly(triphenylene), or ortho-poly(triphenylene) backbone ([0108], denoted by 100-x subscript).  
	Regarding claim 10, the Yan et al. reference discloses the first layer of anion exchange polymer has trimethyl ammonium or piperidinium function groups ([0108], denoted by x subscript).  
Regarding claim 12, the Yan et al. reference discloses the first and second layers of anion exchange polymer are impregnated into a porous scaffold support layer to create a reinforced anion exchange membrane ([0024]).  
Regarding claim 13 and 14, the Yan et al. reference discloses the total thickness of the anion exchange to about 1 micron which is less than 5 microns.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Alternatively, claim(s) 3, 4,  and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al .(Robust Hydroxide Ion Conducting Poly(biphenyl alkylenes)s for Alkaline Fuel Cell Membranes) in view of by Gjoka et al. (US Publication 2012/0118816). 
Regarding claims 3, 4 and 6, the Lee et al. reference discloses the claimed inventio above and further incorporated herein. The Lee et al. reference discloses the anion exchange membrane further comprise Teflon for support but is silent in disclosing that the support is microporous and that it is made with PTFE, however, the Gjoka et al. reference discloses Teflon and microporous PTFE  membranes(Gjoka:[0096]) are conventionally used for the same purposes. Therefore, it would have been obvious before the effective filing date of the invention to provide microporous membrane made of PTFE disclosed by the Gjoka et al. reference for TEFLON support disclosed by the Lee et al. reference since, the substitution of known equivalent structures involves only ordinary skill in the art. In re Fout 213 USPQ 532 (CCPA 1982); In re Susi 169 USPQ 423 (CCPA 1971); In re Siebentritt 152 USPQ 618 (CCPA 1967); In re Ruff 118 USPQ 343 (CCPA 1958).  When a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.  KSR v. Teleflex
Claim(s) 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al .(Robust Hydroxide Ion Conducting Poly(biphenyl alkylenes)s for Alkaline Fuel Cell Membranes) in view of  Inoue et al. (US Publication 2011/0195323).
Regarding claim 15 and 16, the Lee et al. reference discloses anion exchange polymer layer can be an ionomer for electrode. The Lee et al. reference is silent in disclosing that the first and second layer anion exchange polymer containing  additives selected from the group consisting of  cerium(IV) oxide, silicon dioxide, graphene, carbon nanotube, and carbon black.  However, the Lee et al. reference discloses anion exchange polymer layer can be an ionomer for electrode. The Inoue et al. reference discloses the electrodes can have ionomers and commonly use a conductive material such as carbon black. Therefore, it would have been obvious before the effective filing date of the invention to incorporate common known materials  such as carbon black disclosed by the Inoue et al. reference for an electrode with ionomers as disclosed by both the Lee et al. since, a patent for a combination, which only unites old elements with no change in their respective functions, obviously withdraws what is already known into the field of its monopoly and diminishes the resources available to skillful men.  Where the combination of old elements performed a useful function, but it added nothing to the nature and quality of the subject matter already patented, the patent failed under §103.  When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.  KSR v. Teleflex
Allowable Subject Matter
Claims 7 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162. The examiner can normally be reached 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Helen Oi K CONLEY/           Primary Examiner, Art Unit 1725